[Cite as In re Application of Martin, 134 Ohio St. 3d 154, 2012-Ohio-5427.]




                           IN RE APPLICATION OF MARTIN.
  [Cite as In re Application of Martin, 134 Ohio St. 3d 154, 2012-Ohio-5427.]
Applicant for admission to practice of law currently lacks the requisite character,
        fitness, and moral qualifications—Applicant may reapply to take a later
        bar examination.
    (No. 2012-0426—Submitted May 9, 2012—Decided November 28, 2012.)
   ON REPORT by the Board of Commissioners on Character and Fitness of the
                                Supreme Court, No. 513.
                                  __________________
        Per Curiam.
        {¶ 1} Ebonie Michelle Martin of Columbus, Ohio, graduated from
Capital University Law School in May 2011. She applied as a candidate for
admission to the Ohio bar in September 2010 and subsequently applied to take the
July 2011 bar exam. After an admissions committee recommended that her
application be disapproved, a panel of the Board of Commissioners on Character
and Fitness held a hearing to address the issues identified in the report by the
admissions committee. The panel and board recommend that we disapprove
Martin’s application based on her present lack of the requisite character, fitness,
and moral qualifications, and permit her to apply to take the July 2014 bar exam.
We adopt the board’s recommendation to disapprove the pending application and
to permit Martin to apply to take the July 2014 bar exam.
                               Summary of Proceedings
        {¶ 2} Two separate panels of the Columbus Bar Association admissions
committee interviewed Martin in 2011.              On June 30, 2011, the admissions
committee issued a report recommending that Martin not be approved as to her
character, fitness, and moral qualifications to practice law in Ohio.        Martin
                             SUPREME COURT OF OHIO




appealed the committee’s recommendation to the Board of Commissioners on
Character and Fitness pursuant to Gov.Bar R. I(12)(B).
       {¶ 3} A panel of the board conducted a formal hearing and issued a
report identifying three areas of concern that led the panel to recommend that we
disapprove Martin’s application based on her character and fitness at this time.
The board adopted the panel’s report in its entirety. Neither Martin nor the
admissions committee objects to the board’s findings or recommendation.
       {¶ 4} The panel and board first express concern about Martin’s
truthfulness based on her explanation that she had failed her real-property class
during her first semester of law school because she had failed to place her
assigned exam number on the exam. She claimed that she had written the number
on the palm of her hand but that her sweaty palms had rendered the number
illegible. The admissions committee’s investigation, however, revealed that while
Martin may have lost some points based on her failure to use her assigned exam
number, she had also performed poorly on the exam.
       {¶ 5} The second area of concern relates to Martin’s handling of her
finances. Although Martin owed only $15,000 in undergraduate student loans
when she started law school, she amassed a student-loan balance of approximately
$150,000 for tuition and living expenses while attending Capital University Law
School, despite receiving scholarships to pay all but $18,000 a year for school, in
addition to public assistance. At the time of the hearing, her loans were in
forbearance. The panel and board found, however, that by obtaining financial
counseling, creating a budget, and obtaining employment as a paralegal, Martin
showed that she is beginning to address this issue.
       {¶ 6} The third and most serious area of concern identified by the board
relates to Martin’s lack of truthfulness in her explanation of a 2008 traffic stop
that resulted in her being charged with providing false information to a police
officer to avoid a citation, driving with an expired driver’s license, and failing to




                                         2
                                 January Term, 2012




restrain a child in a car seat. Martin testified, and the police officer’s testimony
confirmed, that she had been pulled over because the officer believed that the
windows of her vehicle were too darkly tinted—though she was never charged
with an offense related to the window-tinting.
       {¶ 7} At the hearing, Martin admitted that when she was pulled over, she
did not have her driver’s license with her and the license had expired more than
six months before her traffic stop. She testified that when the officer asked her
for her Social Security number, she gave him her mother’s Social Security
number instead, but she claimed that she had done so by mistake, due to the stress
of the situation and the fact that she regularly gave her mother’s Social Security
number in dealing with her mother’s health issues. But the officer testified that in
addition to giving him her mother’s Social Security number, Martin also gave him
her mother’s name and date of birth.
       {¶ 8} On her bar-exam application, Martin reported that the providing-
false-information charge was due to her telling the officer that the child in the
vehicle during the traffic stop was her daughter when it was actually her
goddaughter. At the hearing, Martin maintained that at the time she filled out her
bar-exam application, she believed that the confusion over the child’s identity was
the basis of the falsification charge against her.
       {¶ 9} Although the falsification and child-restraint charges were dropped
and Martin pleaded guilty to the no-operator’s-license charge, the panel and board
believed the officer’s version of the events as conveyed through his testimony and
the report he prepared at the time of the traffic stop. Moreover, they believed that
Martin had used her mother’s name, birth date, and Social Security number in an
attempt to avoid responsibility for driving with an expired driver’s license.
       {¶ 10} The panel and board were also troubled by Martin’s explanation
about why the car she was driving at the time of the stop was not registered in her
name, although she claimed that she had purchased it from her friend. The panel



                                           3
                              SUPREME COURT OF OHIO




asked Martin to submit additional documentation regarding the transaction after
the hearing, and the panel’s report states that that documentation demonstrates
that “the transaction was completely different than the testimony provided by the
Applicant at the hearing.”         That documentation, however, has not been
transmitted to this court as part of the record.
       {¶ 11} Citing Martin’s testimony concerning the false information given
to the police officer during her 2008 traffic stop and her apparently false
testimony about her purchase of the car, the panel and board expressed concern
about her truthfulness. Based upon those facts, they submit that Martin does not
presently possess the character, fitness, and moral qualifications necessary for
admission to the bar of Ohio. Therefore, they recommend that we disapprove
Martin’s application and permit her to reapply for the July 2014 bar exam.
                                     Disposition
       {¶ 12} An applicant to the Ohio bar must prove by clear and convincing
evidence that he or she “possesses the requisite character, fitness, and moral
qualifications for admission to the practice of law.” Gov.Bar R. I(11)(D)(1). The
applicant’s record must justify “the trust of clients, adversaries, courts, and others
with respect to the professional duties owed to them.” Gov.Bar R. I(11)(D)(3).
“A record manifesting a significant deficiency in the honesty, trustworthiness,
diligence, or reliability of an applicant may constitute a basis for disapproval of
the applicant.” Id.
       {¶ 13} Based upon the foregoing, we agree that Martin has failed to prove
that she currently possesses the requisite character, fitness, and moral
qualifications for admission to the practice of law.       We therefore adopt the
board’s findings of fact and disapprove Martin’s pending application to take the
bar examination. Martin may apply to take the July 2014 bar examination by
filing a new application to register as a candidate for admission to the practice of
law and an application to take the bar examination. Upon reapplication, she shall




                                           4
                               January Term, 2012




undergo a complete character and fitness investigation, including an investigation
and report by the National Conference of Bar Examiners and a review and
interview by the appropriate local bar association admissions committee.
                                                           Judgment accordingly.
       O’CONNOR, C.J., and PFEIFER, LUNDBERG STRATTON, O’DONNELL, CUPP,
and MCGEE BROWN, JJ., concur.
       LANZINGER, J., concurs in judgment only.
                             __________________
       Leppla Associates and Gary James Leppla, for applicant.
       Loveland & Brosius, L.L.C., and William L. Loveland, for the Columbus
Bar Association.
                           ______________________




                                        5